MEMORANDUM **
Carlos Andres Guerrero, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s removal order. We dismiss the petition for review.
We lack jurisdiction over Guerrero’s petition for review because he was convicted of an aggravated felony and does not raise a colorable question of law or constitutional claim. See 8 U.S.C. § 1252(a)(2)(C)-(D); Ocampo-Duran v. Ashcroft, 254 F.3d 1133, 1134-35 (9th Cir.2001) (one-year sentence for violation of CahPenal Code § 245(a)(1) constituted an aggravated felony).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.